UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6021


COREY V. ARMSTRONG,

                Plaintiff - Appellant,

          v.

KATHLEEN GREEN, Warden (E.C.I); LT. HAYWARD, (E.C.I);
WISENOFF, Case Manager (E.C.I); GARY D. MAYNARD, Secretary
of   D.P.S.C.S.;  J.   MICHAEL  STOUFFER,   Commissioner  of
Corrections; JOHN ROWLEY, Warden (N.B.C.I); JAMES K.
HOLWAGER, Ph.D. (N.B.C.I.); RICHARD GRAHAM, Asst. Warden
(N.B.C.I); LILLER, Case Manager Supervisor (N.B.C.I); DURST,
Case Manager; DEFENDANTS 1-9,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-00342-WDQ)


Submitted:   February 24, 2011            Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey V. Armstrong, Appellant Pro Se. Nichole Cherie Gatewood,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Corey   V.    Armstrong,    a   state   prisoner,   appeals      the

district court’s order denying relief on his 42 U.S.C. § 1983

(2006)   complaint.      We   have   reviewed   the   record   and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        Armstrong v. Green, No. 1:08-cv-00342-

WDQ (D. Md. Dec. 17, 2010).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                      2